



THIRD AMENDMENT TO LEASE


THIS THIRD AMENDMENT TO LEASE ("Amendment") made as of the 27th day of January,
2006, by and between CHICAGO TITLE LAND TRUST COMPANY, not personally but as
successor trustee to LASALLE BANK NATIONAL ASSOCIATION, as successor trustee to
AMERICAN NATIONAL BANK AND TRUST COMPANY OF CHICAGO, as Trustee under Trust
Agreement dated January 1, 1991 and known as Trust No. 113370-03 ("Landlord")
and BIOSANTE PHARMACEUTICALS, INC. ("Tenant").


WITNESSETH:


WHEREAS, Landlord and Tenant entered into that certain Lease dated December 19,
2003, as amended by First Amendment to Lease dated February 26, 2004, as
modified by Letter Amendment dated March 19, 2004 (the "Lease"), and as amended
by Second Amendment to Lease dated January 4, 2005, which Lease demised to
Tenant a portion of the 2nd floor, known as Suite 280 ("Premises") of the
building known as 111 Barclay Boulevard, Lincolnshire, Illinois ("Building");
and


WHEREAS, the parties hereto desire to extend the term of the Lease and to amend
the Lease in certain other respects.


NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the Lease is hereby further amended as follows:


1.  Extended Term. The term of the Lease is hereby extended to March 21, 2007 on
the same terms and conditions as set forth in the Lease, except as modified
herein and unless sooner terminated pursuant to the terms of the Lease.


2.  Rent. As of March 22, 2006 the Base Rent payable under the Lease shall be as
follows:
 

 Period    Annual Base Rent   Monthly Installment  3/22/06-3/21/07   
 $88,413.00   $7,367.75



3.  Work. Landlord shall, at Landlord's expense, clean the carpeting in the
Premises.


4.  Real Estate Brokers. Tenant represents that it has dealt with, and only with
Van Vlissingen and Co., as broker in connection with this Amendment, and that,
insofar as Tenant knows, no other broker negotiated this Amendment or is
entitled to any commission in connection therewith. Tenant agrees to indemnify
and hold Landlord harmless from all damages, liability and expense (including
reasonable attorneys' fees) arising from any claims or demands of any other
broker or brokers or finders in connection with its participating with Tenant in
the negotiating of this Amendment.

5.  Lease in Full Force and Effect. Except for the provisions of this Amendment,
all the terms, covenants and conditions of the Lease and all the rights and
obligations of Landlord and Tenant thereunder, shall remain in full force and
effect, and are not otherwise altered, amended, revised or changed.
 
6.  Estoppel. Tenant and Landlord hereby each acknowledge that as of the date
hereof, they have no claims arising under the Lease against the other party or
its agents, or any one or more of the foregoing, and that neither knows of any
default or failure on the part of the other party to keep or perform any
covenant, condition or undertaking to be kept or performed by such other party
under the Lease.
 
7.  Exculpatory Provisions. It is expressly understood and agreed by and between
the parties hereto, anything herein to the contrary notwithstanding, that each
and all of the representations, warranties, covenants, undertakings and
agreements herein made on the part of any Landlord while in form purporting to
be the representations, warranties, covenants, undertakings, and agreements of
such Landlord are nevertheless each and every one of them made and intended, not
as personal representations, warranties, covenants, undertakings, and agreements
by such Landlord or for the purpose or with the intention of binding such
Landlord personally, but are made and intended for the purpose only of
subjecting such Landlord's interest in the Building, the Land and the Premises
to the terms of this Amendment and for no other purpose whatsoever, and in case
of default hereunder by any Landlord (or default through, under, or by any of
its agents or representatives), the Tenant shall look solely to the interests of
such Landlord in the Building and Land; that neither Landlord nor Chicago Title
Land Trust Company, as successor Trustee of Trust No 113370-03 shall have any
personal liability to pay any indebtedness accruing hereunder or to perform any
covenant, either express or implied, herein contained and no liability or duty
shall rest upon any Landlord which is a land trust to sequester the trust estate
or the rents, issues and profits arising therefrom, or the proceeds arising from
any sale or other disposition thereof; that no personal liability or personal
responsibility of any sort is assumed by, nor shall at any time be asserted or
enforceable against, Landlord, Chicago Title Land Trust Company, as successor
Trustee under Trust No. 113370-03 or any beneficiaries under any land trust
which may become the owner of the Building, on account of this Amendment or on
account of any representation, warranty, covenant, undertaking or agreement of
Landlord in this Amendment contained, either express or implied, all such
personal liability, if any, being expressly waived and released by Tenant and by
all persons claiming by, through, or under Tenant; and that this Amendment is
executed and delivered by the undersigned Landlord not in its own right, but
solely in the exercise of the powers conferred upon it as such Trustee.
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
date first above written.




 LANDLORD:
     
CHICAGO TITLE LAND TRUST COMPANY, as successor trustee to LASALLE BANK NATIONAL
ASSOCIATION, as successor trustee to AMERICAN NATIONAL BANK AND TRUST COMPANY OF
CHICAGO, as Trustee  foresaid and not personally
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

  its Trust Officer

     
 TENANT:
   
   
   BioSante Pharmaceuticals, Inc.
  :  By:   /s/ Phillip B. Donenberg          

--------------------------------------------------------------------------------

 
Its: Chief Financial Officer, Treasurer, and Secretary

 